Name: Decision No 4/74 of the EEC-Finland Joint Committee of 29 January 1974 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement between the European Economic Community and the Republic of Finland
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-04-11

 Avis juridique important|21974D0411(02)Decision No 4/74 of the EEC-Finland Joint Committee of 29 January 1974 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement between the European Economic Community and the Republic of Finland Official Journal L 102 , 11/04/1974 P. 0009EEC/FINLAND AGREEMENT THE JOINT COMMITTEE DECISION No 4/74 OF THE JOINT COMMITTEE of 29 January 1974 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement between the European Economic Community and the Republic of Finland THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Finland signed at Brussels on the 5 October 1973; Having regard to the Protocol No 3 on the definition of the concept of 'originating products' and the methods of administrative cooperation (hereinafter referred to as 'Protocole No 3'), and in particular Article 16 thereof; Whereas it is necessary for the proper functioning of the Agreement, to organize close administrative cooperation between the Contracting Parties to the Agreement to ensure correct and uniform application of the customs provisions contained therein, in particular those of Protocol No 3, HAS DECIDED: Article 1 1. Under the responsability of the exporter, he or his authorized representative shall request the issue of a movement certificate. 2. The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported qualify for the issue of a movement certificate. Article 2 1. It shall be the responsability of the customs authorities of the exporting country to ensure that forms referred to in Article 9 of the Protocol No 3 are duly completed. In particular, they shall check whether the space reserved for the description of the goods has been completed in such a manner as to exclude any possibility of fraudulent additions. To this end, the description of the goods must be given without leaving any blank lines. Where the space is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 2. Since the movement certificate constitutes the documentary evidence for the application of the preferential tariff and quota arrangements laid down in the Agreement, it shall be the responsability of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate. Article 3 The EUR. 1 movement certificate shall be issued by the customs authorities of a Membre State of the European Economic Community if the goods to be exported can be considered products originating in the Community within the meaning of Article 1 (1) of Protocol No 3. Article 4 The EUR. 1 movement certificate shall be issued by the customs authorities of Finland if the goods to be exported can be considered products originating in Finland within the meaning of Article 1 (2) of Protocol No 3. Article 5 The EUR. 1 movement certificate shall be issued by the customs authorities of a Membre State of the European Economic Community or of Finland if the goods to be exported can be considered products originating in the Community, in Finland or in Austria, Iceland, Norway, Portugal, Sweden or Switzerland within the meaning of Article 2 and, where applicable, Article 3 of Protocol No 3. Article 6 For the purpose of verifying whether the conditions stated in Articles 3, 4 and 5 have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate. Article 7 For the purpose of implementing Articles 2 and 3 of Protocol No 3, EUR. 1 movement certificates must indicate the state in which the products used have acquired the status of originating products. Article 8 Proof that the conditions set out in Article 7 of Protocol No 3 have been met shall be provided by submission to the customs authorities of the importing state of either: (a) a single supporting transport document, made out in the exporting state, under the cover of which the transit country has been crossed, or (b) a certificate issued by the customs authorities of the transit country containing: (i) an exact description of the goods, (ii) the date of unloading and reloading of the goods and, where applicable, the names of the ships, (iii) certified proof of the conditions under which the goods have stayed in the transit country; or, (c) failing such particulars, any documentary evidence. Article 9 The date of issue of the movement certificate must be indicated in the part of the certificate reserved for the customs authorities. Article 10 The customs authorities of the Member States and Finland shall provide each other, trough the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of movement certificates. Article 11 It shall always be possible to replace one or more movement certificates by one or more certificates, provided that this is done at the customs office where the goods are located. Article 12 1. When a certificate is issued within the meaning of Article 10 (1) of Protocol No 3 after the goods to which it relates have actually been exported, the exporter must in the application referred to in Article 9 of Protocol No 3: (a) indicate the place and date of exportation of the goods to which the certificate relates; (b) certify that no certificate was issued at the time of exportation of the goods in question, and state the reasons. 2. The customs authorities may issue a movement certificate retrospectively only after verifying that the particulars supplied in the exporter's application agree with those on the corresponding document. Certificates issued retrospectively must be endorsed with one of the following phrases: 'NACHTRAEGLICH AUSGESTELLT', 'DÃ LIVRÃ  A POSTERIORI', 'RILASCIATO A POSTERIORI', 'AFGEGEVEN A POSTERIORI', 'ISSUED RETROSPECTIVELY', 'UDSTEDT EFTERFOELGENDE', 'ANNETTU JAELKIKAETEEN', 'UTFAERDAT I EFTERHAND'. Article 13 In the event of the theft, loss or destruction of a movement certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in the way must be endorsed with one of the following words: 'DUPLIKAT', 'DUPLICATA', 'DUPLICATO', 'DUPLICAAT', 'DUPLICATE', 'KAKSOISKAPPALE'. The duplicate, which must bear the date of issued of the original movement certificate, shall takes effect as from that date. Article 14 Movement certificates submitted to the customs authorities of the importing country after expiry of the time limit for their submission stipulated in Article 11 of Protocol No 3 may be accepted for the purpose of applying the preferential arrangements provided the failure to observe this time limit results from force majeure or exceptional circumstances. In addition, the customs authorities of the importing country may accept such certificates provided the goods have been presented to them before the expiry of the said time limit. Article 15 The discovery of slight discrepancies between the statements made in the movement certificate and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the goods. Article 16 1. The Member States and Finland shall take all necessary steps to ensure that goods traded under cover of a movement certificate, which in the course os transport use a free zone situated in their territoty, are not substituted by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration. 2. When products originating in the Community or Finland and imported into a free zone under cover of a movement certificate undergo treatment or processing, the customs authorities concerned must issue a new certificate at the exporter's request if the treatment or processing undergone is in conformity with the provisions of Protocol No 3. Article 17 1. Under the responsability of the exporter, he or his authorized representative shall complete and sign the two parts of form EUR. 2, of which a model is annexed to Joint Committee Decision No 5/74. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of originating products, the exporter may refer to this check in the space reserved for 'Remarks' in form EUR.2. 2. The exporter shall enter the title, 'EUR. 2', followed by the serial number of the form on the green label C 1 or customs declaration C 2/CP 3. Article 18 1. Subsequent verifications of movement certificates EUR. 1 and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing state have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2. For the purpose of implementing the provisions of paragraph 1 above, the customs authorities of the importing state shall return the movement certificate EUR. 1 or Part 2 of form EUR. 2 or a photocopy thereof, to the customs authorities of the exporting state, giving, where appropriate, the reasons of form or subtance for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to Part 2 of form EUR. 2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate. If the customs authorities of the importing state decide to suspend the provisions of the Agreement while awaiting the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3. The customs authorities of the importing state shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed movement certificate or form EUR.2 applies to the goods actually exported, and whether these goods can, in fact, qualify for the application of the preferential arrangements. When such disputes cannot be settled between the customs authorities of the importing state and those of the exporting state or when they raise a question as to the interpretation of Protocol No 3, they shall be submitted to the Customs Committee. For the purpose of the subsequent verification of certificates, the customs authorities, of the exporting country must keep the export documents, or copies of certificates used in place thereof, for not less than two years. Article 19 For the application of Article 25 (1) of Protocol No 3, movement certificates and forms EUR. 2 may be endorsed with one of the following expressions: 'ART. 25.1 GEGEBEN', 'APPLICATION ART. 25.1', 'APPLICAZIONE ART. 25.1', 'ART. 25.1 VOLDAAN', 'ART. 25.1 SATISFIED', ART. 25.1 OPFYLDT', '25.1 ARTIKLAA SOVELLETTU', 'ART. 25.1 TILLAEMPLIG'. These expressions shall be authenticated, in the case of movement certificates, by means of the stamp used by the appropriate customs office. Article 20 The initial and endorsements referred to in Articles 7, 12, 13 and 19 shall be added in the space in the certificate for 'Remarks'. Done at Brussels, 29 January 1974. For the Joint CommitteeThe ChairmanP. TALVITIE The SecretatiesO. RAUTIO J. von GRUMME